DETAILED ACTION 
The present application, filed on 5/16/2014, is being examined under the AIA  first inventor to file provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 7, 16 are amended
b.  Claims 2, 4, 6, 9, 12-13, 17, 19-20 are cancelled

Overall, Claims 1, 3, 5, 7-8, 10-11, 14-16, 18, 21-27  are pending and have been considered below.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-8, 10-11, 14-16, 18, 21-27 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 7 and Claim 16 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 7, (which is repeated in Claims 1, 16) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites:  receiving a selection of an event, displaying an interactive seat map. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“at a client-side application”). That is, the drafted process is comparable to an marketing, sales process, i.e. a process aimed at providing an aggregated list of events and available tickets at a location for user selection and purchase, which is clearly directed to a sales activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to receiving upcoming event information, generating a single-results pane. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional remaining claim elements are the upcoming events listing, the aggregate listing of ticket inventory, the available tickets, the dynamic content. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
Finally, the recited computer elements,  i.e. hardware processors, a memory, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.  

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.  

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to receiving upcoming event information, generating a single-results pane. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Furthermore, the independent claims contain additional claim elements, such as describing the nature, structure and/or content of upcoming events listing, the aggregate listing of ticket inventory, the available tickets, the dynamic content. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

The only remaining additional claim elements of the independent claims are directed to hardware processors, a memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.

Dependent Claim 3 (which is repeated in Claim 8) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to generating a user-entered location, generating a query for upcoming event information, transmitting the query to the system. Dependent Claim 11 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to causing to be displayed a map. Dependent Claims 21-23 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to causing to be displayed. Dependent Claim 24 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to receiving a price range and causing to be displayed sections in color. Dependent Claims 25-27 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to causing to be displayed. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, generating a user-entered location, generating a query for upcoming event information, transmitting the query to the system, causing to be displayed a map are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while receiving a price range and causing to be displayed sections in color are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 10, 14 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of the displayed tickets, the ticket seller platforms. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0013]-[0035], including among others client devices, third-party server, communication network, communication servers, application servers, databases.  [0017] Various elements of the communications system 100 may support communication over one or more types of networks in accordance with the described embodiments. For example, some computing devices and networks may support communications over a Wide Area Network (WAN), the Internet, a telephone network (e.g., analog, digital, POTS, PSTN, ISDN, xDSL), a mobile telephone network (e.g., CDMA, GSM, NDAC, TDMA, E-TDMA, NAMPS, WCDMA, CDMA-2000, UMTS, 3G, 4G), a radio network, a television network, a cable network, an optical network (e.g., PON), a satellite network (e.g., VSAT), a packet-switched network, a circuit-switched network, a public network, a private network, and/or other wired or wireless communications network configured to carry data. Computing devices and networks also may support wireless wide area network (WWAN) communications services including Internet access such as EV-DO, EV-DV, CDMA/1xRTT, GSM/GPRS, EDGE, HSDPA, HSUPA, and others.

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (MPEP 2106.05)

Therefore, Claims 1, 3, 5, 7-8, 10-11, 14-16, 18, 21-27 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3, 5, 7-8, 10-11, 14-16, 18, 21-27 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 7, 16 have been amended by Applicant to include the limitation “wherein the dynamic content is customized according to the location of the user, a relevant category for the user, and a date of an upcoming event in the location.”  The limitation has no support in the specification, drawings or initial set of claims. 
While the applications specification discloses all three customization criteria in the [0074]-[0079], the application specification does not disclose the three customization criteria in a conjunctive form, i.e. connected by the conjunction “and.”

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 14-16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubin et al (US 2005/0015303), in view of Payne et al (US 2009/0063206), in further view of Chow (US 2002/0194093).  
Regarding Claims 1, 7, 16 – Dubin discloses: A system comprising: a memory storing instructions; and one or more hardware processors in communication with the memory and configured to execute the instructions to cause the system to perform operations, the operations comprising: 
receiving, at a client-side application, running on the system, from a network-based system, an upcoming event information for a plurality of upcoming events; {see at least fig19, mfig21, fig23, fig31, fig39, fig40, [0052], [0054]-[0056]}
receiving, at the client-side application, a selection for a listing tickets available for an event of the upcoming events from a particular ticket seller platform listed in the single results pane; and {see at least fig31, fig32, fig39, [0055]-[0056]}
in response to receiving at the client-side application a selected listing of tickets, causing an interactive seat map having interactive sections that display details of available tickets in a user-selected section to be displayed in the graphical user interface for the selected listing of tickets, {see at least [0045] Priced event sales occur in real-time when customers place orders for specific numbers of tickets to specific events. The system generally accommodates selecting seating areas in priced events. For example, seats are commonly located by section, row and seat number in many venues, with ticket pricing corresponding to seat locations. Thus, priced event customers can order tickets online with a particular broker 12 or with the central exchange 6. The orders can specify the seating areas. The central database 20 is then searched by the system and the orders are filled as tickets become available. The central exchange 6 provides seating section information for venues. For example, broker affiliates 12 can access graphical displays of seating in particular venues, with seating sections designated alphanumerically or in colors to assist in ticket selection for priced events and real-time purchases. For example, the information in a priced event order can comprise an identification of the event, the desired seating sections (e.g., by letter or color designation), ticket quantity and ticket price.} 

Dubin does not disclose, however, Payne discloses:  
causing the client-side application to generate a single results pane in a graphical user interface using the upcoming event information, the single results pane including … {see at least fig2A, [0036]-[0039], the user wishes to see all events (reads on all events and all events listings in a single results pane listing); fig4, rc421, rc422, [0079] viewing seats for single or multiple events, lists the current number of available tickets; fig6, rc605; [0095]-[0109] participant selling ticket providers (reads on one of the multiple ticket seller platforms)} 
… a listing therein of each of the upcoming events, the listing for each respective upcoming event including … {see at least fig4, rc421, rc422, [0079] viewing seats for single or multiple events, lists the current number of available tickets;} 
… the aggregate listing of a ticket inventory further comprising a dynamic content based on a location of a user {see at least fig2B, rc252, [0053] filter by location (reads on user location)} and an event criteria specified by the user; {see at least fig2B, rc251, [0053] filter by Team, Artist, Show (reads on event criteria)}   
wherein the dynamic content is customized according to the location of the user {see at least fig2B, rc252, [0053] filter by location (reads on user location)}, a relevant category for the user {see at least [0007]-[0012]; fig3, rc301, [0048]-[0049] matches search criteria (reads on user relevant category)} and a date of an upcoming event in the location; {see at least [0032] starting date and time; fig2A, fig4, fig6, [0036] criteria includes location, date, time …; fig2B, rc253, [0042]-[0044] date and time}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin to include the elements of Payne.  One would have been motivated to do so, in order to make it easier and more convenient for users to choose tickets.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin evidently discloses providing upcoming events tickets information graphically and aggregated.  Payne is merely relied upon to illustrate the functionality of a listing in a single-result pane in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as a listing in a single-result pane are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, as well as Payne would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin / Payne.

Dubin, Payne does not disclose, however, Chow discloses: 
… an aggregate listing of ticket inventory … {see at least fig6, fig7, [0054]-[0056] list with chocolate bars from different manufacturers (based on the broadest reasonable interpretation requirement (see MPEP 2111) reads on tickets from different platforms) with available quantities for each} 
… the ticket inventory indicating a plurality of different ticket seller platforms with tickets available for purchase to the respective upcoming event, and for each of the plurality of different ticket seller platforms with tickets available for purchase, a corresponding current dynamic quantity of tickets available for purchase, … {see at least fig6, fig7, [0054]-[0056] list with chocolate bars from different manufacturers (based on the broadest reasonable interpretation requirement (see MPEP 2111) reads on tickets from different platforms) with available quantities for each} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne to include the elements of Chow.  One would have been motivated to do so, in order to provide user with a better view of the product/ticket inventory.  Furthermore, the Supreme Court has supported that using of known technique to improve similar devices (methods, or products) in the same way; or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C) and MPEP 2143 (D)).  In the instant case, Dubin, Payne evidently discloses providing upcoming events tickets information graphically and aggregated.  Chow is not specifically disclosing the functionality of aggregate listing of ticket inventory, however, it discloses an aggregate listing or product inventory for each manufacturer (based on the broadest reasonable interpretation requirement (see MPEP 2111) reads on tickets from different platforms) in the same or similar context.  As best understood by Examiner, improving the method disclosed by Chow, would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, as well as Chow would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne / Chow.

Regarding Claims 3, 8 – Dubin, Payne, Chow discloses the limitations of Claims 1, 7. Payne further discloses: wherein the operations further comprise: 
obtaining, in the graphical user interface, a user-entered location; {see at least [0038] user’s physical location} 
generating, in the client-side application prior to communicating with the network-based system, a query for the network-based system that requests upcoming event information for the upcoming events based on the user-entered location; and transmitting, by the client-side application, the query to the network-based system, {see at least fig1, rc120, rc110, rc100, rc111, [0031]-[0035] access to current ticket inventory; fig2A, [0036] user enters search criteria … location} 
wherein the upcoming event information is received from the network-based system in response to transmitting the query to the network-based system and the upcoming event information is generated by the network-based system based on the query. {see at least fig1, rc120, rc110, rc100, rc111, [0031]-[0035] access to current ticket inventory; fig2A, [0036] user enters search criteria}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include additional elements of Payne.  One would have been motivated to do so, in order to provide user with relevant information.  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Payne is merely relied upon to illustrate the additional functionality of providing event information based on user location in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 5, 15, 18 – Dubin, Payne, Chow discloses the limitations of Claims 1, 7, 16. Payne further discloses:  wherein the operations further comprise 
process a purchase of a ticket from the selected listing of tickets through the graphical user interface in the client-side application. {see at least fig1, rc100, rc120, [0029] – user receives event and ticket results information from server to be displayed}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include additional elements of Payne.  One would have been motivated to do so, in order to provide faster communicate with user.  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Payne is merely relied upon to illustrate the additional functionality of a communicating with user through computer in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 14 – Dubin, Payne, Chow discloses the limitations of Claims 13. Dubin further discloses:  
	wherein for each respective ticket seller platform, a price range of the tickets available for purchase is presented.  {see at least fig30, fig31, fig43, [0055]}


Claims 21, 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubin et al (US 2005/0015303), in view of Payne et al (US 2009/0063206), in further view of Chow (US 2002/0194093), in further view of Sunshine et al (US 2012/0123813).  
Regarding Claim 21 – Dubin, Payne, Chow discloses the limitations of Claim 1. Dubin, Payne, Chow does not disclose, however, Sunshine discloses:  wherein the operations further comprise 
causing to be displayed sections of the interactive seat map that have available tickets in color and sections of the interactive seat map that do not have available tickets in white. {see at least fig26, [0227] – thick hatching – seats available; clear – no seats available; [0011] – colored for visual representation}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Sunshine.  One would have been motivated to do so, in order to make it easier to user to purchase tickets for an upcoming event. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Sunshine is merely relied upon to illustrate the functionality of number and price of available tickets in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as number and price of available tickets are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Sunshine would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Sunshine.

Regarding Claim 23 – Dubin, Payne, Chow discloses the limitations of Claim 16. Dubin, Payne, Chow does not disclose, however, Sunshine discloses: wherein the operations further comprises 
causing to be displayed details regarding past and pending ticket purchase transactions. {see at least fig12A-fig12D, [0150]-[0154] – sold seats (past transactions) … held seats (pending transactions}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Sunshine.  One would have been motivated to do so, in order to provider the ticket buyer with process transparency. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Sunshine is merely relied upon to illustrate the additional functionality of pending ticket transactions in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as pending ticket transactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Sunshine would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Sunshine.

Regarding Claim 24 – Dubin, Payne, Chow discloses the limitations of Claim 1. Dubin, Payne, Chow does not disclose, however, Sunshine discloses:  wherein the operations further comprise 
receiving a price range and causing to be displayed multiple sections in color on the interactive seat map, the sections in color indicating available tickets in the price range.  {see at least fog26 – the 50 best value listings are shown on the map … coded by price; [0011] – colored for visual representation; fig12A, [0150]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Sunshine.  One would have been motivated to do so, in order to make it easier to user to purchase tickets for an upcoming event. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Sunshine is merely relied upon to illustrate the additional functionality of ticket price ranges displayed in color in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as ticket price ranges displayed in color are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Sunshine would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Sunshine.

Regarding Claims 25-27 – Dubin, Payne, Chow discloses the limitations of Claims 1, 25, 7. Dubin, Payne, Chow does not disclose, however, Sunshine discloses: wherein the operations further comprise 
causing to be displayed multiple different sections in the interactive seat map in different colors. {see at least fig26, [0227] – value listings coded by price; [0011] – colored for visual representation}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Sunshine.  One would have been motivated to do so, in order to provide an easier to understand picture for the ticket buyer. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Sunshine is merely relied upon to illustrate the additional functionality of coloring the different ticket sections in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as coloring the different ticket sections are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Sunshine would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Sunshine.


Claims 10-11, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dubin et al (US 2005/0015303), in view of Payne et al (US 2009/0063206), in further view of Chow (US 2002/0194093), in further view of Harman et al (US 2004/0039696).  
Regarding Claim 10 –Dubin, Payne, Chow discloses the limitations of Claim 7. Dubin, Payne, Chow does not disclose, however, Harman discloses: 
	wherein a displayed ticket available for purchase includes a ticket level details including section information, a row information, and a seat information. {see at least fig6, [0073] – section … row … seat} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Harman.  One would have been motivated to do so, in order to provide user with ticket details.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Harman is merely relied upon to illustrate the functionality of ticket details in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as ticket details are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Harman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Harman.

Regarding Claim 11 – Dubin, Payne, Chow discloses the limitations of Claim 7. Dubin, Payne, Chow does not disclose, however, Harman discloses:   
causing to be displayed a map illustrating one or more of an event venue location and a ticket pick-up location.  {see at least [0107] – will call}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Harman.  One would have been motivated to do so, in order to allow user to decide about the ticket pickup location.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Harman is merely relied upon to illustrate the functionality of ticket pickup location in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as ticket pickup location are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Harman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Harman.

Regarding Claim 22 – Dubin, Payne, Chow discloses the limitations of Claim 7. Dubin, Payne, Chow does not disclose, however, Harman discloses:  
causing to be displayed, in the graphical user interface, time remaining to purchase tickets, seller comments, and delivery options. {see at least [0064]-[0065] – bidding for set period of time … close of bidding; fig10, [0078] – Arizona Diamond Backs vs. Atlanta Braves …; [0107] – will call}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Dubin, Payne, Chow to include the elements of Harman.  One would have been motivated to do so, in order to provide user with ticket purchasing details.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Dubin, Payne, Chow evidently discloses providing upcoming events tickets information graphically and aggregated.  Harman is merely relied upon to illustrate the functionality of ticket purchasing details in the same or similar context.  As best understood by Examiner, since both providing upcoming events tickets information graphically and aggregated, as well as ticket purchasing details are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Dubin, Payne, Chow, as well as Harman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Dubin, Payne, Chow / Harman. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Therefore, the claims are directed to methods and systems beyond simply replacing human activity by a generic computer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “replacing human activity by a generic computer” is not a criterion for determining eligibility (see 2019 PEG and 2019 Revised PEG).   

Applicant submits “… the claims provide a specific improvement over prior systems with the feature to ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to providing upcoming event information. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically providing upcoming event information (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art providing upcoming event information engines. In spite of disclosing at [0011] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art providing upcoming event information engines. The original disclosure therefore does not suggest that the particular providing upcoming event information engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “… the current disclosure provides a technical solution to this technical problem ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Providing “technical solution to this technical problem” is a necessary but not a sufficient problem for a claim to be eligible (see 2019 PEG and 2019 Revised PEG). 

Applicant submits “However, the Examiner has not provided such support in the Application or a statement made by Applicant.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not make any allegation that claim elements are “well-understood, routine, conventional activity.”  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103. 
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Payne discloses: 

wherein the dynamic content is customized according to the location of the user {see at least fig2B, rc252, [0053] filter by location (reads on user location)}, a relevant category for the user {see at least [0007]-[0012]; fig3, rc301, [0048]-[0049] matches search criteria (reads on user relevant category)} and a date of an upcoming event in the location; {see at least [0032] starting date and time; fig2A, fig4, fig6, [0036] criteria includes location, date, time …; fig2B, rc253, [0042]-[0044] date and time}   
Therefore, Payne discloses the claim limitation. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622